DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (CN 102226269) in view of Lee et al. (U.S. Pat. 5,656,091).
Regarding claim 1, Qian et al. teach an electrode assembly including 
a base plate assembly configured to carry a magnetron; a backplate arranged at an interval with the base plate assembly; and a connection assembly for connecting the base plate assembly to the backplate, the backplate being arranged on a side of the base plate assembly away from the magnetron; wherein: the connection assembly includes a connection bolt; a bolt head of the connection bolt is connected to the base plate assembly; and a bolt threadedly connected to the backplate.  (Figs. 1-5; Example 1)

    PNG
    media_image1.png
    249
    530
    media_image1.png
    Greyscale

	The difference between Qian et al. and claim 1 is that the electrode assembly being in a physical vapor deposition chamber, comprising a chamber body, and the upper electrode being arranged in the chamber body is not discussed.
	Lee et al. teach that an electrode assembly in a PVD chamber should be located in the upper portion of the chamber body.  The PVD chamber has a chamber body.  (Fig. 1)

    PNG
    media_image2.png
    452
    440
    media_image2.png
    Greyscale

DEPENDENT CLAIM 2:
	Qian et al. teach wherein a plurality of connection assemblies are included and arranged at intervals from the magnetron.  (Figs. 1, 3, 4)
DEPENDENT CLAIM 3:
	Qian et al. teach wherein the bolt head is rotatably connected to the base plate assembly.  (Figs. 1-5; Example 1)
INDEPENDENT CLAIM 10:
	Regarding claim 10, Qian et al. teach a physical vapor deposition (PVD) apparatus, comprising the PVD chamber, the PVD chamber including a chamber body, an upper electrode assembly being arranged in the chamber body and including: a base plate assembly configured to carry a magnetron; a backplate arranged at an interval with the base plate assembly; and a connection assembly for connecting the base plate assembly to the backplate, the backplate being arranged on a side of the base plate assembly away from the magnetron; wherein:
the connection assembly includes a connection bolt; a bolt head of the connection bolt is connected to the base plate assembly; and a bolt is threadedly connected to the backplate.
The difference between Qian et al. and claim 1 is that the electrode assembly being in a physical vapor deposition chamber, comprising a chamber body, and the upper electrode being arranged in the chamber body is not discussed.
	Lee et al. teach that an electrode assembly in a PVD chamber should be located in the upper portion of the chamber body.  The PVD chamber has a chamber body.  (Fig. 1)
DEPENDENT CLAIM 11:
	Qian et al. teach wherein a plurality of connection assemblies are included and arranged at intervals from the magnetron.  (Figs. 1, 3, 4)
DEPENDENT CLAIM 12:
	Qian et al. teach wherein the bolt head is rotatably connected to the base plate assembly.  (Figs. 1-5; Example 1)
The motivation for utilizing the features of Qian et al. is that it allows for 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Qian et al. by utilizing the features of Lee et al. because it allows for 
Allowable Subject Matter
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-9 are indicated as being allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein the base plate assembly further includes a fixing module having a concave spherical surface that cooperates with the convex spherical surface, the fixing module being fixed at the base plate body, and the concave spherical surface cooperating with the convex spherical surface.
Claims 13-18 are indicated as being allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein the bolt head is configured to have a convex spherical surface; and the base plate assembly includes a spherical base cooperating with the convex spherical surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
December 15, 2022